Title: To Thomas Jefferson from Charles Thomson, 6 March 1785
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
New York March 6. 1785

I have received your favour of Novr. 11, with the pamphlets, for which I return you my hearty thanks.
The report on animal magnetism gave me great satisfaction. Before I had heard of these experiments and of this report, I was greatly at a loss what to think of the matter. The Marqs. de la Fayette had come over quite an enthusiast in favour of it. He had got a special meeting called of the philosophical Society at Philadelphia and entertained them on the subject for the greater part of an evening. He informed them that he was initiated and let into the secret but was not at liberty to reveal it. He spoke of it as an important discovery which would be of great and wonderful advantage and that he himself had by means of it performed a surprizing cure on his passage. I was not present at the meeting for which I was sorry. Still however it appeared to me surprizing, that there should be a fluid pervading all nature capable of being collected and when collected of producing such wonderous effects as were mentioned and that no trace of it should ever before have been observed or noted in any of the various experiments that had heretofore been made on matter or motion. Having heard of the Shakers in this state, the agitations with which they were affected and with which they affected some who visited them from curiosity, I began  to admit the opinion that they had by some means become acquainted with this fluid and that what they ascribed to the influences of the divine spirit was the effect of this unknown agent. The report you sent me has removed this doubt and though it has sufficiently demonstrated that Mr. Mesmer and his disciples have discovered no new property in nature yet it has itself made a very wonderful and very important discovery, namely to what degree the imagination can operate on the human frame.
I am much pleased with your description of the Cylinder lamp and wish for an opportunity of procuring one. The phosphoretic matches I have seen. They are sold in our toy shops. I think them a pretty invention, but am not much disposed to make use of them in the way you hint. I am in general obliged to be so much awake in the day that I sleep sound at night: or if I chance to awake in the night which is but seldom, I find that solemn stillness a good opportunity to revolve some subject which I want to trace through its various relations and probable effects and consequences.
I would willingly subscribe for the Encyclopédie Methodique. But it appears to me as if I must bid adieu to the Sciences. My time and thoughts are so entirely engrossed with the duties and business of my office that I have no leisure to prosecute those philosophical researches I once was fond of. And from what I can see Congress seem disposed rather to encrease than to diminish those duties.
I am made very happy by Mr. Jay’s acceptance of the office for the department of foreign affairs. By him you will be supplied with the journals of Congress and regularly informed of their proceedings as well as of the state of our affairs in general, so that I need not trouble you on that head.
I long to see your answer to Mr. M[arbois]’s queries. I hope by this time you have found leisure to revise and compleat that work and have committed it to the press or at least struck off some copies for the satisfaction of your friends, among whom I hope to be ranked. I submit it to your consideration whether you do not owe it to your reputation to publish your work under a more dignified title. In the state in which I saw it I consider it a most excellent Natural history not merely of Virginia but of No. America and possibly equal if not superior to that of any Country yet published.
I thank you for your notice of Mr. Norris and shall be happy in every opportunity of testifying with what sincerity and respect I am Dear Sir Your affectionate friend & humble Servt.,

Chas. Thomson


